Sandy Schinzel


V.


Lt. Col. Charles G. Tate
                                                                                                               .    n
                                                                                                             --- ■■:;;.'
To The Honorable Bexar County Judge


Petitioner/Defendant Pro Se Sandy Schinzel seeks Urgent immediate relief until the Countycourt i ff
hear the Writ of Supersedeas and Motion for Stay that is scheduled for April 2, 2015.

Petitioner/Defendant requests an Emergency Stay of any and all Orders, Judgements, Writs of
Possession, from Justice of Peace Court 4, place 2 Judge Yolanda Uresti.


Petitioner/Defendant Sandy Schinzel respectfully pleads that the court act on this Urgent Emergency
Motion today or it will cause irreparable severe damages to the Petitioner/Defendant Sandy Schinzel.


Petitioner/Defendant filed a petition for Writ of supersedeas and Motion to Stay in Bexar County Court

to Stay the enforcement of the Justice of the Peace, Judge Yolanda Uresti's judgement dated February

27, 2015, and the Judge's repeated denials for Defendant to Appeal to County Court for relief and Judge
Uresti's possible Writ of Possession. The eviction is not for nonpayment of rent. The eviction is for

"holding over." The landlord has accepted rent for January, February and March 2015 after accepting
January's rent on December 30, 2014 at 4:30p.m. Landlord accepting rent legally forfeits her right to

evict.


Petitioner/Defendant rents are all paid in full and current for March and for the past 16 months. This is
a wrongful, malicious retaliation eviction fay landlord. Petitioner/Defendant Sandy Schinzel has been

denied her legal right to appeal the Justice of the Peace Judges decisions and many other legal rights

before Justice of the Peace, Court 4, 2 Judge Yolanda Uresti. Justice of the Peace Judge Uresti will not

allow this case to leave her control.


The landlord's sole goal is to destroy Petitioner/Defendant Sandy Schinzel'z excellent long term rental
history and credit to place Petitioner/Defendant Sandy Schinzel homeless with two dogs and four cats,
her personal items and expensive furniture on the street. Landlord's malicious actions are in retaliation.


The landlord began these malicious actions affecting Petitioner/Defendant Sandy Schinzel when she
refused to fix the broken toilet in the main bathroom, even after Petitioner/Defendant Sandy Schinzel
had estimates from several places for the repairs. The landlord also refused to insert window air

conditioning units and removed Petitioner/Defendant Sandy Schinzel's son's personal unit in his
bedroom. The landlord, additionally refused to install wall lighting in the master bedroom, fix or replace

a broken dishwasher, as well as the heating element in the master bathroom in Petitioner/Defendant

Sandy Schinzel's apartment. On January 7, 2015 the Petitioner/Defendant Sandy Schinzel's had her 2004
Jeep Liberty Renegade stolen as well as her rent money. The theft was committed by Daniel C. Ramirez.


If the Urgent Emergency Stay is not granted Petitioner/Defendant Sandy Schinzel and her expensive

furniture and belongings will be placed on the street and Petitioner/Defendant Sandy Schinzel will suffer
irreparable harm and extreme damages. Petitioner/Defendant Sandy Schinzel's rent is paid for March
and Petitioner/Defendant Sandy Schinzel and pets do not have anywhere to go if placed on the street by
Justice of the Peace Judge Yolanda Uresti on March 25, 2015. Petitioner/Defendant is handicapped with
viral Encephalitis resulting in moderate hearing loss. Petitioner/Defendant Sandy Schinzel has suffered
injuries and duress of two abusive partners; Stephen Becker Case # tyC07566948 and Joe V. Martinez.
The latter case was dismissed by Judge Monica Gonzales on December 19,2014. Petitioner/Defendant
does not have any money, does not work because of disability injuries.


WHEREFORE, Petitioner/Defendant Sandy Schinzel respectfully pleads Justice of the Peace 4, Justice of
the Peace Judge Yolanda Uresti's orders, judgements, Writs of Possession until the Honorable Court can
hear the Writ of Supersedeas and Motion to Stay on April 2,2015 at 9:30am as scheduled.




Respectfully Submitted,




SanflySchinzel
8210 Glenfox
Windcrest.TX 78239
210-429-2645
    AFFIDAVIT OF SANDY SCHINZEL




    I, SANDY SCHINZELM state and swear under oath that the facts on the URGENT EMERGENCY MOTION
    for IMMEDIATE RELIEF to STAY are true.




    BEFORE ME on this day personally appeared SANDY SCHINZEL stated that FACTS are true.




J
    Sandy Schinzel   210) 429-2645



           THE STATE OF TEXAS, COUNTY OF BEXAR




           SWORN AND SUBCRIBED BEFORi ME ON         tk 7l(ih(\

           Not
                                    I




                JJ£0L               ^GL1




                    '   ,
        -   ■   I               3          we^



i



    1 O">                   *
-
\


o- '




            -u-ta




    : v2o                   ;

                    i   1
    Qw
     ~T<i            0■■.       fiat

.




    KJ




                         W: ■


     it:                               i
          ■      tb=3J      '              :

                 I
         jtifl
32   11
                                                                                   Charles Tate


                                                                               6427 Vista Butte




Dec. 5,2014, Windcrest, TX




Dear Ms Schirel:

The Owners of the home you now occupy will not extend your lease o r Renew i

You have thirty days to vacate the property from today-Dec 5,2014.




Good luck relocating.   .


Sincerely,


Charles Tate, Jr.


Co-Owner
                                    RESIDENTIAL LEASE                                                         Page 1 of 1
   PARTIES: This LEASE agreement is made and entered in/ by and between
   Charles TateJOwncr)


   herein designated as OWNER, and Joe Martinez and and Sandy Schirel
   as TENANTS.




                                                                                                                                      ^
                                                                                          or Agmu ihe sm>                             - *•




  ttss^tt=xx=&F*2=2£S2tt^£




                                                                                         d hv la




UTILITIES: Unless otherwise mentioned herein, all utilities used in or about said premises shall be paid for by Tenant.



Executed this the ISth               .day of December                      2012




             Charles Tate (Owi
                                                                                                                   Sandy Schirel
        Mil Vista Butte. San Antonio. TX 78239
                                                                                          SSN: 464^1-7788          ssn: XXX-XX-XXXX


OWNER-
                                                                                             TENANT                TENANT